Citation Nr: 1617577	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  09-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder including posttraumatic stress disorder (PTSD) and nervousness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2015, the Veteran testified at a Travel Board hearing before the undersigned.  In July 2015, the Board remanded the issue remaining on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this case for a medical addendum opinion; however, the Board finds that upon review of the opinion, it is inadequate because it did not address the inquiries posed by the Board in the prior remand.  Thus, there was not compliance with the Board's prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Prior VA examinations, dated March 2008 and April 2012, concluded that the Veteran did not have PTSD, but rather had a depressive disorder.  Previous VA medical records also noted a diagnosis of dysthymic disorder.  In a January 2014 addendum, a VA examiner indicated that there was no definite diagnosis of any mental condition in service, and the examiner could not find any records indicating any treatment for a mental condition until many years later.  The examiner reported that the Veteran first sought VA treatment for a mental condition in 2007.  Therefore, the examiner concluded that the lack of continuity of any mental health treatment from service until 2007 did not substantiate any connection between his depressive disorder and the military.  However, the Veteran's May 1969 Report of Medical History on service separation examination includes a report that he had either at that time or previously depression or excessive worry as well as nervous trouble.  Although the associated report of examination did not reveal any psychiatric abnormalities at that time, the narrative portion of the medical history report notes: "[f]requent anxiety".  The examiner did not address those notations.  As such, the additional medical opinion from another examiner was requested.  This opinion was furnished in September 2015 and is inadequate because the examiner did not address the findings on the service separation examination.  The examiner provided this opinion:

The Veteran served and was released from military service on June 23, 1969.  There is no mention in the service medical records that he suffered from any emotional distress or depression in service.  His mental health problems began in 2007.  There is no relationship between his military service and his depression.  

The Board finds that another addendum is needed to specifically address the separation findings.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA mental health addendum.  The examiner should review the record.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's depressive disorder had its clinical onset during service or is related to any in-service disease, event, or injury.

The examiner should comment on the report of medical history at separation dated in May 1969 in which the Veteran reported depression or excessive worry as well as nervous trouble with a report of frequent anxiety; that he sustained combat-related injury; and that his statements are presumed accurate. 

The examiner should provide a complete rationale for all opinions expressed and conclusions reached. 

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished. If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry. 

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

